DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 6, 2022 has been entered.
 	Claims 1, 5, 8-11, and 13 are pending.
	
Information Disclosure Statement
3.	The Information Disclosure Statement filed on January 6, 2022 has been considered.

Response to Arguments
4.	Applicant’s arguments filed on January 6, 2022 have been fully considered.
	Priority
	Applicant’s non-acquiescence to the statements made in the last Office action concerning the effective filing date of the pending claims on page 7 of the Remarks is noted. The issue has been revisited, but the Office’s position concerning the effective filing date of the pending claims remains unchanged.
	Objection to the Specification
	Applicant argues that the objections should be withdrawn in view of the specification amendments (Remarks, page 7).
	This argument was not persuasive because not all of the trademarks/trade names requiring correction have been addressed. The objection has been maintained.
	Claim Objections
	Applicant argues that the objections should be withdrawn in view of the claim amendments (Remarks, page 7). 
	This argument was persuasive. The objections have been withdrawn. 

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the following prior-filed applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: (1) 13/110,685; (2) 61/571,248; (3) November 18, 2011.

Drawings
6.	The drawings filed on February 25, 2020 are objected to for two reasons.
	First, the sequence identifiers in Figure 12 do not comply with the format requirements of 37 CFR 1.821(d). To illustrate, “seqid1” in Figure 12 must be replaced with “SEQ ID NO: 1”. The other sequence identifiers in the figure require the same correction. Alternatively, Applicant could remove the sequence identifiers from Figure 12 and add them to the portion of the “Brief Description of the Drawings” section of the specification that describes Figure 12. See MPEP 2422.02, which notes that sequences in a drawing may be described in the drawing or the “Brief Description of the Drawings” section.
	(2) Figure 25 contains an improperly identified trademark. More specifically, “Arcturus” in Figure 25 must be replaced with either “ARCTURUS” or “Arcturus®”. See MPEP 608.01(v).

Specification
7.	The specification is objected to for the following reasons.
	First, the specification contains a trademark/trade name that is not properly identified in the manner set forth in MPEP 608.01(v). In particular, “SOLiD” on page 66 of the originally filed specification should be corrected to read “SOLID”. Second, the specification contains a 
	Appropriate correction is required.

Claim Objections
8.	Claim 1 is objected to because the word “and” should be inserted before the word “wherein” in line 6.
	Claims 5, 8-11, and 13 are also objected to by way of their dependency on claim 1.

Conclusion
9.	No claims are currently allowable. Claims 1, 5, 8-11, and 13 are free of the art for the reasons set forth in the Final Rejection mailed on October 22, 2021.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper), and no new grounds of rejection are set forth herein. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637